Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 1 of 7




                     EXHIBIT 1
Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 2 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative of the   CASE NO.: 9:18-cv-80176-BB
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC,

                         Plaintiffs,

   v.

   CRAIG WRIGHT,

                         Defendant.


                        DECLARATION OF ANDREAS ANTONOPOULOS
Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 3 of 7



   I, Andreas Antonopoulos, declare under penalty of perjury, as follows:

       1. On May 24, 2020, someone anonymously published a message (Exhibit A) that contained
          a text message, 145 bitcoin addresses,1 and 145 digital signatures of the format commonly
          created when signing text messages with bitcoin private keys. The message is located here:
          https://paste.debian.net/plain/1148565.

       2. The message reads: “Craig Steven Wright is a liar and a fraud. He doesn't have the keys
          used to sign this message. The Lightning Network is a significant achievement. However,
          we need to continue work on improving on-chain capacity. Unfortunately, the solution is
          not to just change a constant in the. code or to allow powerful participants to force out
          others. We are all Satoshi”.

       3. At counsel’s request, I analyzed the message, bitcoin addresses, and digital signatures; I
          then compared the 145 bitcoin addresses on Exhibit A to the CSW Filed List. My analysis
          revealed that:

                a) All 145 bitcoin addresses in Exhibit A were claimed by the Defendant on the CSW
                   Filed List;

                b) All 145 signatures on Exhibit A were valid digital signatures that had signed the
                   message in ¶2 above by using the private key corresponding to the respective
                   bitcoin address (the only way to generate such a signature).

       4. This means that whoever produced the digital signatures in Exhibit A unequivocally
          possessed the private keys to all 145 bitcoin addresses that appear on both Exhibit A and
          the CSW Filed List. This individual was able to spend the bitcoin locked to those 145
          bitcoin addresses. They didn’t. Instead, just three days after the CSW Filed List became
          public for the first time, they chose to sign a message broadcasting that “Craig Steven
          Wright is a liar and a fraud. He doesn't have the keys used to sign this message.[...]”

       5. The 145 private keys used to sign this message control a total of 7250 bitcoin, valued at
          approximately $64.7 million USD as of May 25, 2020.

       6. It’s notable that whoever signed this message appears to have undertaken significant work
          to make their point. Specifically:

                a) Producing 145 signatures is not a trivial effort. It either required significant manual
                   effort, or the application of a custom program.

                b) The keys used in this posting were created in 2009 and early 2010 and had not been
                   used to transact or, to my knowledge, sign messages prior to May 24, 2020.



   1
    The Court and the parties have sometimes referred to these as “public addresses.” The technically correct term is
   “address.”
Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 4 of 7



      7. Thus, whoever constructed these signatures expended non-trivial effort and used keys that
         had not been used for 10 years to cryptographically prove they had possession of keys the
         Defendant claimed to own.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct. Executed on this 27th day of May, 2020.




                                                     Andreas Antonopoulos
Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 5 of 7




                                                          EXHIBIT A
   Signed message from https://paste.debian.net/plain/1148565

   "Craig Steven Wright is a liar and a fraud. He doesn't have the keys used to sign this message.

   The Lightning Network is a significant achievement. However, we need to continue work on improving on-chain capacity.

   Unfortunately, the solution is not to just change a constant in the code or to allow powerful participants to force out others.

   We are all Satoshi"




   1FbPLPR1XoufBQRPGd9JBLPbKLaGjbax5m G3SsgKMKAOiOaMzKSGqpKo5MFpt0biP9MbO5UkSl7VxRKcv6Uz+3mHsuEJn58lZlRksvazOKAtuMUMolg/hE9WI=
   19PYG68GkQ9nY99QeUSyUFy6vWxSyPmXA8 HFjd/SzCNDyXRY/skSjEKusK/adVtBf0ldT1ayvPb+WsLa5Qr0A4seEXjOmtg9K/wcJnv/E3F5TezZNB/ULoZI8=
   12cFuwo1i3FMhkmJoCN8D4SjeCeRsXf96q GySQXGlZ+Meq3braDzg3lq7GStteOg+0A9Q5gGKzCcOmET5vnULXo0vsb6anu1wLSL1BnaD0p71U9i+c41Fq48w=
   1NWRrbPwHhpp28eQeman5YRV84D2aYe1Yw HDE35UqJUUa8tkjt3NThu+SwF8arV27Lwg6idBTN7lm+epmjdQlvnWvCqUHrOBPCPQ50aK5VhLnUUFIEDE4KXlo=
   1MN82eH1Eu3hznewHFkfsAajknhj78Uup5 HAZ+ot0bWlK4t40kTqC9H0tCjVeCa3WCR0xyYNMX94uqAAXTOHITT8X0QzQI4UFlHCzPhfcxsgMgniiTY0FkUHc=
   1DYHUEjrVE5gyKAn7P13wuRhs6x9EeijBX G08ZpNNnXNawyvIEpa79QpP4+MjZhBd1+0/nAGCcI5X2DgtqfJDyYVpkVg9VXXy9rG7B/NK8TmdO4ep62QLkvlw=
   1KnT26DTvstGKW7P6BxMBEz8QbKa1iix9C HF4BP/4DlRRJ38MlS0zcI9MDNWAfDZo3apmD+wzPPMfdAfuzt0ae0OOrUNW6ye+6mPYSwmnOaUfhR2EqyivCpX4=
   1K3Qs6bx1wnxCjLcb6jxfjk5kksSJh1WyK HALVyRQXVIEYRc7lnOTa43ahzcqRUM95Tc1WaXmhR/hCWASbOWa5a3S7gjE9QClW7iqPObTHnzl9hfThd2JmlL8=
   1EAGWgwskQB6o3f1GGsbsWShXPr77QiULE GwheMMHzKA7dyNsXavj30y2CYVfgWWnCqYqMLq68jROKdOI2g8Zc0ySKirtxKUedFzyeHJlrmjclLdaaD4QBiuU=
   1NVou7bbmdsdVLEphqZadmX2gbR3QCDPAz HAKdwn9TvEpS0Km2lzROVk7z9Kpu+nxcOSYGI0B5197RIAF+Lszul4fn6sdrqL86L31t7GGmWxlHTGGBSGwGi6s=
   1LBUqhwVyUZ8QZw8UCEbgFQjDFjikL1CSB HFWLeeyWNSYSpZh/opcT5A0YJ1txEtqMrhK44JnyNqy6ZT/xjHBB4wcs7FxNVcqYh5oRYwJnxspJaSHhiiiwv90=
   1MUzEx65ycYArLPPhxecjKBj4pzMmmjfsu HGRuRXr+qnleuYfHnETab1tBEBhu33WRUqD670RhIwK2G5swvENDeIZ77sz2PkNCYCH+KcbEZQds+XZLkk4Rp5o=
   15RJkhWxG3PP5AzfR1AHVWovZxFt3nFysN GwAewIecx9Hga24RwasCbhkNFqxDX/tswwmIkYzmNFKCCnz/g7BeHBXKQ3Fhhv49VlH0rL16P5CaFQjrUWsO4Wg=
   1HTUif11qDAwse9fAXwcdM6o4QPx1hqrio GzmTb2eEUh3P3ePbliRkiRz0uSy5m0To0b4WxdWIfox0IxhJbr/qrgpnTl5LhTrzwZ8bBmeA/xOW+k0Mp4BPlEQ=
   1EuHqvmmDA6dFRmDyu4rzk8b7VkAmEn7Vq Gx9YsNS1xOoVxnRVt0oDn908n003eUkuIhT2YqgnBFcbWcXYRCKxW3l3C9RvlNL2Su+7vVEeYMuNEam38C3TdvQ=
   1FTtHk9sc29yJXWcxKJdKz8C6YHyAQMgwU G2wVjSHOSrbAMgeRA+QLgSVAN5Dwmobuy3GqCu7UrFdwWSvhv0f2hM0kCy57M3woue2T5wEkIKr/vb0/AsVP/XA=
   1NVTcGUYSP6s4zH95ex86ctATzv8peV5mR G3U3R3twYs+p8MYMO7VpTZkUORp4lANO7MTeyeRCGDwQQ6tp+3BFsmvZWlAlUDXNNswhfAC6Y3LrZDAV8PfoH+s=
   1BzknixNDGfyesGcTbFuyEiD2nyCgEY6rS HBPPuUg6JtzZ6XFERjdH1n7PqNbW21WPMhNc1TPe3EYCX/jY+eKrCwGV4B5MEXC8lH2As4q+QfLqqoo5Gc3CiEc=
   1LBmJDqhNboEbyJveb8jB5TNKW5GW7qboN G3ZFQGi8bxCSo5J1lI+ADqXnTRBqMfWFDnFoQ8r1AxK9CXxQudK0+guVtxmJ0IIeOaHkbPhlg0n93DWNxxHiFgE=
   1GgLxr81StVBpRQPNQKnSF25kyEcpHCnz5 HGE9wCVVY7Nq0x4Prcn2mrX5EjCxwxEz52QYzFgCfd5HWkBKLzOQhHnUy9GeOGOFfRSo2m66h4h4SPxTc/ATTXU=
   1CpkvbaAhn81Vc4vbx1yr9jGuETvetutBj HD5PjDblrRPV3F/Y2ytk+TFzhYkBjX6DHapxpvh5BCtvUDs+nh99KnUx4OOOeOWLBRwhJYOeVEGHW0vN+xRBTCA=
   14CmMfkbvkfzM1cU68wZMVBwJuSE3iN7Ns HFk8XjSiW/hgTipH+NhOnxWKBVVFEfn7D0nEO9SGiGHEesT8Co0EPXlJG3rmk2mhFqdwLcWMwEnN9F/J4Ilr070=
   12KFCJLu9D7PzbZgBLuNMj2MpfgzdDJ7kR HCMmCr3x8fHBBycHp+Y8j/jC0Uw9iLWKEVfBZVJSrUqAZZyO9AIiIcb+5MFi9wGPV5Pq3oJhLgvAoj8R1npry1w=
   1HRhFWoCspCQWfnotkHPc7Joi4XHjRBi8Z G3AKmnUMj+f10ohpIMyeOPMozT5D76IyXxniNyrE99vxMmeuSyf0fjhr/cvuOKkRDtEe+W1d1ewDRzZu4WpXpEw=
   1NdmEC5HxfLSH6Z5xoxQUC8h3sfFoTSSRD HAG7DNJCxIBulW1M8nvDz3pL3ai9YtRS0rxmPMJP2gZoUKF+1bj/PbUG7RAwmfbXPt79heEYFT541HbaXw9ltbM=
   1LXUhX4tXfWGekjucDASYWSsPzYLhYM282 GyBAds1VFj3pyvXU9tnwA58qM84J7VbEWr6MozxbDHZpKKEtkgDH6pJvN14iuSF8fHULWDUO13Es+ZtFpe+JnOc=
   1LK8dnWdxZWxLcdTCpqHRebGwwVcMAPo6X G19eMW8TBD3ydxcMEgQq2cyW583Ap+envXwhSr91QpvUYc6GZ3s33+UNVpfwzmmHk/sGgrR0111OkyuOTifqH+A=
   14RdV6JPBrTVeV5MfFqhGgfsZhMhCFotoQ G1Hc8RbnPmKHC5NImRBOCSiKnxhrrf/bItYXlksal4i8ZVr4/ddZyalTsjWiQuVF979uvfuai85lKjYtXAeQW20=
   1MNaNPHzju2KWAoPshfDBxknSSC5dWkfy G2TzOBfKWIqjxFVLg0aLNr8xWmiqaiX7fi6VyQ4nVuZwSEdLDfMv7rqS5r1h/jWJxw0nPkwrOqCm7sd3AK0d0g4=
   1Kynn7w9MF8hUvqdaHRKY4KLWtwnGdH2Uo HC0iBvFELRkL5F44iHnEuhimwjVhODxqfXnp/3ol2fzIb5bTuybCej4iou/PWZI1YrvMzVtP3eINQlVocahf+r8=
   17u34144cabkgraRhwLuzKUANYzf7UB5Jq G29Sny2O2kb0HvuO1BxtjRhwKH/zTv4MOIcy5bLC20GOE9tXfLWrgjibEaFwFryxo4PVXlVsBX/Q3C6j6VU9/Jw=
   1HtMsYAjGKqnehgCXpTz8UkAw44ZLGdAJf GzMrJK3FGglC+/13xUECSTwP6yLkjYsYrq3wRmUYt0IMfjbdHAmBehcXrWOq3+1cwFfgGaqH3QagO4Jr4k82B3s=
   1MwWRaka2dQySercEFgZDenBvWpHw3kvCz GwpG+CF8Tq/wBoamXpqri4fIuf0F2SmMcywnkEU8w+jrIndO/3EHSu4Q+S2lgvx4rsb0yGrImS8aYb8Ow4HP45k=
   1C6BG4rqDdnaC3t3mzapNu46j9yVv1x4Eo G2vbVNEcAVE3SAD7L3o16o9BiPbK26Ui4OaJQB4ObMJYIfRZyc+imKNFjbWv38ijr3EVGpz2+j8Nor39zaCyppI=
   1Ba8UQfeUVjSRw8uHNSJ9wZqAZCSqweP19 G1Q1bOxDzEm1FmlOKa9BPdULQtIMTWXfnjsI6G0hdAWzGTOpttXF87dRCqfWucjfRhX2lKa/7zhp16gCouFIYYU=
   17gzLQ924bNxXBHjgJVBaJEQAKVYTqzaR2 G2kPIBc+B9zIRiIns8yrO/ZISDQaO/HWnF2MhW2tMX/4Ewss0VAPZFwQYuS9z4xkh63FWDTFXXqhVlkAwp3pXPU=
   13jEwgtkahPdHQkPTtbHwFm6mvC4Vq71Tj HDJXeN/WZY1JgIJTxgUgyA0T0S5l/md39PVMQ041QyIOYf6KrDpisTgH3y00dwyW+ZkKZ5b+j2l1Cmzsa6VnEmE=
   1X5NfjvcBzdidakWzw37YQPXkBqXr4e6X HFpb4dJ2NgnMm1Fa8ruWTn7bAu+N2WGYrO0l1cOXHNzpKyBwKeCt1wrr9g4x+Fqr3YlRDxppd6LZztZVDOungXk=
   12CTHhyJtr49LgoUShbWgebLBviLAFj6nj G2uKsafGyQ2CJXUFng2UO0FRNDiqRQECprRrQizEDKSBLMd1gkYYRgGso3BuJu1X4XEFaiyd3w0MDd072p+wfuc=
   1M2iLUvkkm12zE1EjARx46XXA1EZzsfxos HEjA9638ejTC3sTlKJsyNReyWj8MFPK/0RkiwkS/8f5IYhyecaubXSm9NQuMSmPisch1wTt+pNhohA9vsenAVEc=
   16TqRUQtrBRv9jnpuyVFEH43SRKZhqrCQ7 HHO0qeL68W3s0bZOhak/y45ZFQaF6A+dj7qzfJfK54UnfG1cBz2AkkIg3VENJyfaA75CfqyLPbQMRSSUZHbOH5I=
   1BPo3xfuLWD5xZRVU61o9bEbW2XXyWLduY HFHdkW89u7fEFFxQ8DwoyzZ+bwJOEnM7kHGKTjt1TIkLC8EC2cGKUW86kXmPouw8tPr7ezuc7qGhlJWvVp/MT/w=
   17fH8bs2eBSxYC4fLQgVPWXw2cV5bNrpon Gzpt/gIIDG8VgJooa4fcNWMAtgGafpOj/dfV2MiZVKsNDWLLNisTOenYu+c0kHLgEVZEr32oEZjkPczCvBTjPEo=
   1DkxqjACGihnBHhiWGuJUMVRco6LHFpovT HHGpTe2EUGLJMblEK2s+BmsGrKXxjAcD5Z/gXrCXOo4aMeokz7Dau+LIqGaTw2KZYFUfqzUYoeCx++ZycaX9wb0=
   1AfE9BbPDPGx8egt5qRBo5vLDiy4RrLNeV G21/DkWw97yrenst9GSrzufOXA4HnU/Y/RrX18yhQoB+ZGu7KECTo8xfYloRBvaIy9sQCuckyTKox5Sly0gquPY=
   1NqxEQi9pgmoCzi5vh43ByT9EgAbQqcW2o HDOpFkigKPt89N7Tqx+iRVRAEtw41mRyQqV9xwt5bC2CFdCpxQYBM5lVIfioyH6fhiQ4Zvj6dh9WadkgHmQt/m0=
   1DpuecprK8vV6A4FtHU6VLqkUs4D2P59PU GzZIwDnUGfdmV40o8PFxVR32vqoBdxg4gNA3LYPXAZ5yCu28uqA6HUFSTTPKZhj4T7KUu+HpEUUJgCRyVGvxmHE=
   14ZiwXFoDVKoxVyKjeZjdtSHsYnJxSRFSH HAOvCgi/gg/EYsUQ/VlwmIceGMpS8Q4vEaVTKuQWfXZrBK7ZNhoPHTtmVoXBJvdD+d3bu0yawIO1t1eLUuM4Lng=
   1PwaHB72F5nb7hurX8jmC93MUDtMqHgdCY HBuUjHTftGJ4Uo1FyI2Hr9wJeUVRdSfVN0P+qkZHeN8fA6bbqynmqKqnS1sGfQXBlXuaCUQj3WjAZxinA+6bvNg=
   1LWFZazDBRt6bGDb8ukkCo4H9o297S8pma GyD+PWQhv+FgT7CMzqvGL0YgpyvkEzOoMJUq3L68FcvWTOYHhjayIK0m4YlcZx1T+Z6NbDat8u3bjddQavgk++A=
   15zQPNWD3uAa812THBgQP4rVSiYCBRpZ3N GwuB2X0yvDZyRKByFx+WCKxOWGwowdARIa3DvRh4/+hEH6ZKArxTaeSjGLgWfveeM4kEcEDxgUfcIsNF+/GEb3g=
   1KkajS3KDciJbfKk2Vg2SjUE6eKdiMktAa G11n06GPTfu496tqY80f7zZl7R8jc/3XG9kt66r35xi6fnZBCFpft3rlJpUyyMJX55CB/yPeG8tFbouAycSiX5c=
   1FxyVmPEsnqnVS8baCjyuTDsdFHB7reTam G0kmATyO3OiPrS5PB91ppUkyMQH3IFVdTdfhO+kuvVRpXRZUJJUB6kleP+WGhybFZhADGKJLhdXA5ci/yBqYKl0=
   1HenciVLZmE9ugshcrW3GtZttP1bqr8W3s G1LB4aWZ4Gop6pM2z8HKg6IL4JbdudTEpBTHTxoF4j1QDmWLwj7ZztY+OBIOMMfYd9jxKDscS4kyuqQtLjcvIdo=
   12jaQdf2C29Cobh3XZHj4WoPk8o91MK4jy HAeKKuTPOMLValY0uFRrl3kcDucYdCqs6vW6zogMwTOgIu6A/EpY2YsTelcGE4jwSOsKDeoA/9+qds7vq+VYghE=
   1MhpaS75Xxxyqvcv3CLBwz2L76gDDpysJm GyL0dD7HbKAyszpt6Rq88WNzfrvpNLSFSnwsguF1wKLBB0JvEWgZGfnwgK1zAIwxHv20wRPGA3WoJmRgmIe7Ly0=
   1KF7rv8hTcC88MHeYzKwBuACoecWaQJ91m G2lWwfRfUoENZcSRUSYYWCGQQKgn71FGnbzQpHe5/xngEU/c9WkDctbygqm/g3MdrlU2/N9DHwVPy126BZviioE=
   1Ey9QHtKgcY6aLDLW2xBoMxPJbaXxZcyAK HHFeDZvHHHfPPEYRJ8mvIR3CGS68Vqoi09Lri6S5kbewM+0SXet4Q0nUKO4v3Vbs0hfLuWbjfg2xvF9TiukTVF8=
   16BBCJoyBBuyk2bKM64EGCADgiacdpBsKP HDd0M73oo/hsoj0v9tZkq9b0Kv08iOIJaTv5AWxE3n6/TMT9zM+Th5v5Zny7CM/h5IUE5jqEU1Rn9AjJqejRasY=
   1VketozRRbdwxygHPRh4BL4jQgnH3xPWt G3xl2R1pw9jH6yywbzClGc+r4SGox6Rx2I6BKWHi/u+hZifBPmUlR0KHoaWKSdSaYKRi9DWes/dv9qJBnepxKOM=
   18DfVFHfCAVFBhbmBLYxsE3HZqpaSu1Wvw HHgcWuomf7hkZU+kWfS+7WL43nk+ihTUGFZUSa/tSBw7M3zOWNg+BG410BjiTNHQNGJaAonXySaIiCfPBVJ21J4=
   1F39FW9NU8tuSCVhxVstd7piVSNw4YVGxY Gwan8+QOUsvmuCFrqMdSAWhAj2QYg5CO13yLOi4QWL4nMKy7Nzb5wNTrIXOZ+pekK6X1V8oyKxZlBhdMzkcIna0=
Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 6 of 7



   17iZXQzMYjxBxRbThhs36fmgR3cRKuD1yP G0+mVmvc5Inil3/uCff0tYKd3HdK8yoXWsXkUHqDNF4jIKuufz/KboTxQnhvbdlS8Dx9b00GuHSxoHolY2NdMgs=
   1C4Ym7bZZffCCjtRwcwvR6phVzCwQDyEK7 HDBhqpzzKvJzqnWFf71ggIov/4n2l2w3MJySmp/3wz3tCJ2k3fLb6xlc3ZxpGHLF4/31xsAkxLbEcqlpujsUM1M=
   18qJJUcMRWyXhMXR3F18vJXaHJRPYrxwYm Gy2uk46aI7OzkeSuyUWK8XWBQxF4BxghoLGUM8LU0kTWfKOOS4HjOwPdXt2nZTugOgInKob2r5XTTvzEb3Pf9xQ=
   1LHgE4M96DyCt7J5H2wzcVPWNJt9zD1U5f HECNWlWVrdt+DpW/Lv6J1HrHlqzZfMPeBa2u7f9AcYaDJ82c8qfnIVW6+JokRKSp3ybX3arESOS+2Q4YYtMBiZE=
   13forcak6Mv1ZYBo9wv3zeWB8UhDwBJr5S HHBL5hJgIRpWJBTCahSAlWZ9gEGQs5dUZG43d2DLPcNSaX9ISo6ORVPr26wBDBQI/LQpj/+AgR+SBEtlJdROGCA=
   1LVWSzpeQyoHYPzDuYVktPuH8qJqBiskUF GwUCu+7Yjpkpb+w3TP+4JcJxv31wBEi50twcYzosoihRfZl5uVOlhD3Tge/bNAbO3YReEYmxmoRwZl7gMDDgMao=
   1MTMH8rnXtfTkPrNt9xpZVy2D95sKf8hYy G2xsi59nC+gv/xiNgRrL0IoXh299XTtawYW0ECtkaPcAeV7g8Bc7o36pzF/Cu8cHJySkTegqrabIaXMkqj4B980=
   12vQPdDVU8KHeXMSXBY7e4rRierNjWETLi Gzy6+cwDzBw5TI2PTIMV9DnfFBj3dEl2iGOJ19fMid+bAt7bxxdYkeChaYjyZEtsxmR6ctuXjIWerGFfmmM2mv4=
   1KH2yPhaxPKKh53Vqkghjn2jfXDJWHRpbJ GytNo239pLFRhEIJybhezJFbGZt9X97nGN72rxkOHHfVBK+45Ib41PNFQvVayfEbWWXRbOav0qsPZy9/QwDVAzU=
   1HGHEhR1tFjiF895SC2PHgRiZyGjpTV5dg GxIazGZo5RrCVEc2EW8WIWPMyFv6YFVYsX+oTw+1Xn7uY2QEecYklgYfKmUYqK6Hcq3hcjUN2Dynhcsdi/93dl0=
   1LpCzHxxWasKBUCqbyXRUsKn1RSvNaRupT HH66nlu/fDDK83dQx5nm3zOoh1qcYZ2TfStoSb//SiRkZQjmvkkCBHh3YkEg4Jr2r2SjoAi5Ugh40RYzzWVMYzQ=
   1EwiVkDkBLVUaoPuFVzW9NA82iaUUPZruU HAFBEtMmLiIIRoq8zS4WL58pqV4/e/pxOIxYrECmq24KE6h2MHgeOD2MxG5Z13cxDRUfQHer2D42MJXTEPs8ArY=
   13PaeVWHFvEVWjUJiCAono12o39CLeBEEd HF2gVCM52aZiHKGeyjFVCIqiWBJ4GgPLA466QjBd04uUalJG4T0hbpno/80d3fm5G1Vxsb7QIkfRz+ms2Ba7ah8=
   1HhHqRamECC7y4qfSEeYNvLJKCRUkxBY1u HCZOuJcNg3bzYmsT6jLMqsrzj75b0SwaaKq2vrvFkel1WyhQYCmiPAgpoNaEaUYLOMZC5bqEePASUx3hxTCUDM4=
   1GwaiUArAF6MfSPV8SwCnp5LKEEbu9qrQ9 G3i/C3cv7qIADjcbElUleX4EGcQWJAEcw7BbxN2YtNfxbdv6HD34PSpzEl0SiEHmDGPgQ7MKtyOscRjWukLDFKs=
   1zo1ifkrGNggtBKPhCn4486xHaaWBbXUd HAPVvSdnOwAzvOlRBUk7libQVApJ/dEpq3n+tdbJq+MmVK2DVyYpeQ7L8z4Cc7ubdFCU1mWCDuFVR5wCt9zVHPY=
   12Ft7JjoqV6fTzUA3mRnosDYtJekVqnZpT HEAtPUiRtchUHe606ekal3/zwBHqli4DiR/YjGtfREYcA+Bpv6xv4jn+YZYf+fsln1kFXMqsUAQy9QbuyoeKbMU=
   18pxRfY6BgE4W4gSfog6FFZBwGs1fcEre5 HGO4tv7FcpeoV80Lz/1txUTe4xIhLrDc3VF7szMrNhCUdwdgseiByBf1ipHunQFVA+4F0CfPhKCw1a/XpLH9oPA=
   1H6ou5ZVaKzyoV3ujeiSqQHncJv831RTcz Gz+ODw8bgLYeAdRz3n8OqUpHDcrciSYtklZl/qyQkjbuTScjaGCudxlkGhlh7Cb8r3c14iZ5JeM4ZGEFeZteixY=
   12MZnJfu7GNrC8bSPuZhgNDr9otmUZnALu HEMq2txrk+/tUOlNHgn6u7FNWPchBXi301YDydjp6YRYL2NNYvj06+cxvWSLit8KbYiJLuD7djeN/5+/oPUkGqU=
   1P5itXj2ET31bwGTwFx4Xb6EMaGaMRgTtP HGw3jesxjC0P7UPVC9tCKWYrqy7t1C5k8UZMonaFtnbrZKJrfjX+9Gu+gdGGOOzuG1u5PMzwx5sBpMyJOtn2LWg=
   1D1Ci72Bhde38avQjP2Gyy6ZGhP2mgvoik HH1S7IBW1wJ2LfdJocEous01HU0LzDoYFKIrtwHCiLtkXWrQYCaiFkrWS179QDSkRdECg6LviHlm3ttRyEe0m20=
   1FUjNePwqBv2gcGZFTkCM88jTqD2gWL4NA HB86CK2qHZdZ0+ExIy7W3y1e6TbWEz6c+wLAf6LJwMKBD1meVwNJaHKbeqvUW0uQn89PmDeyFj3e33iEz+/5ejY=
   15mVDLozNmscibeBCy33yYyH7AKdsuAcKe HGpueuO3hyGJ+c+sfA6XWRzgUHLzGdzRR3ihgNS9bOk1Du2HiET/OWizI9CzK4mKgfVWTVBA0MBiUoWNlH9Rgjs=
   15StD6n2ZTygoc7PM2bY13aAkwybNBUwn8 GxlPS1rma4jk80i48NbsyFVJH4aepdvD6N3SPCkRcuXvezw7TwBA5OZWZKxZWHc5oy9WHkfATF84wxXIxFvafUU=
   19bf2fMfCt1b3MLbHwahJfdUNoZXTxYd5D HCC2LTC/mLxcxEYXXQsALb59gkK/3nViPKo/IDW0I7GIE11s4+lg/TYXeq2SkNnMtAojnxn0MIY/d9qKF2vCaYs=
   1PDUuvJfhoiijbqnGeHZZwXRJoBCsaQSr9 G3g8yLT8aPizLxP8OoHE3TfQilAyN6pFxmc29ZXNwVLQW+yE4eOaoIcc2bpghMzTZCExZZkcU74J+ZqFCun+0/I=
   1NChqEan8XUff1YPtgPYC9q2prfR1rXu9L HCAS1bJyKpjkvwbauKMA5pdLVnk2difOmRDW4HcO4zm+FHNZiNiz+CE4zuEaqR9/fnGj5//GvaOjRveTYxIoziI=
   1BQqVjRAGndm8tRrwQNwdgJR8yhhDxXzE7 G3FKtXSq158Inzs57LDLM6adlxPZ12+WgYHWtRuNsnhQIFHfh4dPE/G5XiW4GAoVhV+x8G2x+LcsfLniE4005GM=
   1KC2mZujBHLTD2NPQycfDowSfni895pXL9 HB29hksJj1lkGQWCt6bu4XZ2KEELss/b1gDSIMOcEF8AfSVkja/nUI2DmgQ29K+Glz5IAl+WjCSaTnFh6PgvcJs=
   12isdcKgXGQt1F42tCYHPevErL7rsax4Uc HA760pESyOfcmBfNElQrFddqbW22aGIxcQmjMEl1YVSvGkjxMijg4FT0wq+4RYylAO3EvJaeaQIfEv8Lg+iFu+w=
   1BPqcdb4kzgoPyjpyrL9xzhmMsJS5eQqvw HEPVEaue0Zx0cc2tMMJbMLJlJCX4462xiZA8BpfcqisPciavk0QEZaB8lcFQEo9XFovN8kHoXRMR8OWAUo2bRQw=
   1CdZDnukUZ4QK3Ynjk5hukupczV2zzrXPh HGkNHGeauIqN2RJOqq5Sw0kZRl7L4DabKwr+wTNA5nvcCs+LUfVlM9sD2QhDmq9tkUxL7QzIzrG2b2xh0x+xPKw=
   12JMQYae1sR4FMupqHYafeGqJUY3kf4A3M HEyR3VK5EdsSt7K+4wfLzl+d36JVQDXofrsxT16x1d2jKTKUWz/oXYR0/Eqb7PP6Zd5I3XuZlblszAzW1yWmnto=
   1B8tBmGzxLynfxop38RpNaJ8SM5wr3oj4W HDQcnkzZCyYh+j2kYnPQ4XeWLxtZBSTTLQKEyi756L/zHj002tc5EqNzXN0KtPjRjobkH5FbZYWidDlQcbmDiU0=
   1EpU3v1wRsPxBkpCsZCiA8QGa8jYXSREi8 G3PvWED5d7eJErO94CzEjcSpobfT1EAiS/rl9FA3TKLyZVaCIdMl1tWmOR3BX5QELmtfGECa3Rt3awGkqOMpPSI=
   1BMnca8dAqphg9e98ALoZyJch2NmDirvyY G0fybNv1Mj3IJrj1Ltl2TdX7SpE3M4FNnIopAEf9EIU3CoNioVFIujIlyH0H4FKnfj0h6Gmjg7dRfmm6VjxNF08=
   17WSviRk42u6vUbLg1xUixCQfC5t1zgjQX Gxn24C8jvBmy1vSUpdiTcti4VFQte9OhACKFrUEplSgeJ7QQDzx2iRQxzCynKI6dnagvAHPrSr3GYSSIE/I0ddk=
   12KFrqyEEtdvrSvfWvXYtieKoFZgoSgbXi HAvxX3Y9RP4Z2lAkqQ8DYPRH+QbyThNqlcSWi42zcCbjPyfMrwgbnnWwGbSrUSxIKaL7puHnfYmQ5RShhk+I9Fo=
   1Q9mvLQSHc4if71KZPG43re568u65ikQo1 GyEBHQ8I3+h6zawNF5MFQUUEJDsnaXtaXRKVbimTxHEPUyT3Rp8IMWANHemHUWbFhz2DEmajHzlkjeUiAsW4m8g=
   1NcXJKwGAbsSBCi86zjgFsLCT8HoT9nVTW GzDsnS6A3EqGZdBYfN6pJP9Md2kpB8sb3t4ENEoFrTU+QttYLS6uoNjKbxLOnTK0HlrhFN62Ag2eY39c383aXE8=
   1JqT7snx8i7zmx748FYJbXfXEeXdMgWr6d G07kxYGwQrf1OwJWVgzL7u0HcpZKTGtD0UEXhlVprzrSNjHQ01upUKPibyRK7dUtuHPGVYPAXba+FvVnaV1nY0E=
   1HCvxY4EW8P7EpXCYpRTLrrNuRfEdb4wuV G1fMnA/KQAIalR8Iilk+DWWEomfgZ36E0AAGmWreyBfKP2GmJa28uwnO3rAc/XsaXHfUFq9Lh6X/Vqv212PpRGU=
   17KSkVatkQBSRDJukfMtgbYFQ2M3uvBL59 HB39ktvivQSMAFOg+qI6y5xfG/JnbHW7eP7PdqOOf6jVUN+ZOxIwH4Wyy5fOgVsin8AgQqtTZ5bPnlE0GBapRzo=
   1EmRU4xtkAsisWyALP7cJnRcWkkWHs9DvW Gw4mWV3SAf2+GW7IFqnC/koT657WwKMK3YsZ42VPhcSCap8jFaY2BxBxv8GPc3wu1WHXFKy7JbROPSRgkrVmPJI=
   1JaKriNjceGmggKYQkURmatQv6LXyvUiAB Gzyzrkz/iN5SKCDLZmHy6duoWk4cxMo8cDA8mGGI3m5sa/Nd7d5+PooVbLygMI0bTp7b+GDXXJ3ptZEe/x3/dho=
   1MraZtUepR19wk9Nti8dTnfUKDmXZUigT5 HE8o5sxGx0+9hDiimjKIIRViONRYTmX41Xx2wqrPUEr1QVW8tlYWIFaRnlOxps4P0AlDM0mR0CMV1kD8E+KlMWk=
   16TGQooBCkfV68AKPEKJ8HG4dUEecmSckv HA9X3EhjCam2HP6sBUD/9hf5+xctcgtUmKzs4CJ3jckOUElQ4b7WOl8OC8EHfVJVNWxZMsd+5Lh8ZN/Qj/CSINU=
   18sxpzUF2QK3WBiaNUt5oyFV7fcuL9xRo4 HCIyvlzVhtWSrETmggxrgBPFJTecsdCybHlWUDvw5d/EWyZfC8JwhhcFqUyPy0fdzGkBtaZcVZf/Y6+yMasllLw=
   1VaPTvD7fn6dYN9ka9WUi3jN9mBiGnWF1 G3iCZ9uQYAvVOphWJfsQLKxFM9XEHqO2FeMQ88NMXI5Abzhwodm35OQM+N5FT4tFtA6X7l57tuN90T3rQ3AjIeE=
   1MjLPVSZBZ7YWjdMrf4DUus4DVAFkpgAmD G09DwuqBer/8+RUEw6unToXgClQ70F9IHG03KUn64kzORhERYl/JalINL5JZl24MRf/eN5gOX+q1wCQOm7w6z2M=
   19TfJPQDTFT4uZj8vYn4ff3rxRxBTBELu G0Zt3RGvn1wJ7AP1R9+eRqccSW4Z/YwhYmW0R8Pa/4kGOuehLKD1y23EHQ/EL9cUtqpXxvqVZ2lk03/tVOyEUSg=
   1LJc6PhvkmLvcqg8wcjJw29kXXm6rfFGMi HHYSHpHjdX0HpwMwjSFxHL6BHATby+FWFXA6P+hIHYIRCRCgaKI9HtKI0c/LA4CowfStoyS78nS271P/7ABgnQY=
   151iVadZ37FF6JLSZzjGyM21U3pBv8tyt2 G2tTMZaaGoX9wnTtgoypxVmI4VoIy68pzeetVeCNr4GrGoPXnKIpt1tuvoGdS2o3DlMndmnzuyoHTeWHoWHTD5w=
   1FVD5rzMP6tR8JuubgYSFLopiP33HnSGkZ Gwe73HSdL8lxCIUuzrAMnqz2/A8oIXlgf1OeQtVvrpnxL+8qC/UTC5l73XLOn/Pjti3Jx/1I7HTPrGFFhK+a4Dc=
   15JM7KfaXPwhYRpDkAeE6YxVhC5bRusWk5 HDfEMFZarf0GgCjXIkA8w73VbJQmaSAA9yAsvDl2uhtMf6i04+uM1lthqOPv0T4syDoI4QTHWKzRQJMgXOEhUA4=
   1Bn5U322mFuMKyoC9jKayfzbrpe3T3QscR HEd7kcenHjnY8xmR/8o+AvZjZZKUmYogUe9dxK4Wc5wGJHmA6BmVbwgirtfO9+hvqcM0LAzACa589lvRxV6RYik=
   1Mfjtt7aJEkwcoocokQxLNE1jDEqh6LFKF HDWLZ+v7qBPOLC7WQOlwUYW2JW/J4KKonD5n8BEVUpSeRkB15K9GfZ/e1sL6CdCZ0s+HWx3jytKYMZGPUeYfa2k=
   1BByuLe4598R4cxG163Y4g2th5yu5D2x98 GxFdmf3lv0iufEWIf4s3aT3CZRuJh1p5kUxUTe0XYMqkPjcSjMMEUOXegpKKFVIr6UgoVaTvlsZOI0dCsIvy3kc=
   1yKCpySRz2YQCGoovGSW7wASo9Jp7yhEF HGq9D9hkkZKb0fdtcS/cbeAohtUWIbXdzgOXJq2GoS/WDDZKklFbQxpyUB65nx4WwA1ye2YWKxE6GTgy+YhFXYA=
   15yfaq9UKSvPFTpP2q3VHwMfW8edwrxV7z HHZ+u5GiqL72bECgPdxuL9EPGPZqroyFSMk2kM4go5ybHFo60VRSABQz2EgQs3P5Qfi5CpjdKf3zEWe2On7H3Ag=
   1Mc9yttKMqBVWeUUzAHgvq6gzmgLLyELhY HD88+pt1Gap65L/ZXUfdgguI0q0vKk5pQTKFzzQZkVqEOSi7TKLz788YbIOdstcoloNPx50eqW4Nu/oTSfXaACE=
   19aXsBvYyGeiFnAbCaGWtmeQwiFFxzH3mZ HEDwarZzRcNMb/wMcShKBfbsd2xIN6xzjecfSfqVcxGqI9YWY536yBdLgpP9AKS4ERS0CCgK8f3PEy13Nm9KUS8=
   1Bh4Vari8LcDcdH2qWJVK5sN4dA4vWfQe3 HHWt5PgzBbm3/tWpRxH1qVWX892oYzt+SyTOZvDKCfXvVxGIDWBkxSW2VDV3ZzkImryah9w0xrdLFXjUkn0oLng=
   153w6WiJW1Z2uKYegDVVbbBYYhzps6VmWr GxUbCr/3bPT3JoPjZp1Ht5aZretb+uHRBphwRbQnzkaXduQIHkr5+C5diHWh8zNKwiiIxQqrG7xTsWi6/hXs6eU=
   1CoFNuTemGzFPHqkuz2Ai5ZaweM7zfPJE6 HB5uvDgk5V/wACZijbAx3T9UwZJAat6nhuWX4JMrDBcTQJFyh9Gua0iqazHUMDtTEUV3AcU2aLBoejV33mfBS08=
   1JMPLmKGdgD9Dtz3a4b4HpQzxZ69uVvUbS HGfzuCj7gUAWrMM2oxu26TUrwl/D4+Akd37g9ESq8cMHM4KKNvYZ28fsUoA55YDw6BTaUCl5d1LdfPTAgJKD/8Q=
   1FXcjyxCRuJkY72zrLxBjtEReQdv4f89pc Gx7Vwu84vSmsXaHPJR9K8ZdZ3UoYEaYy+f7VipjksGhfAiaa08YSpMnKgEIdW7WeSpfgczXWO/IB55ccxS3Pr/g=
   12Q8NX5RdYYAf8gA9NM5DALzWWtU5dZHxW HDvLawvkRgMEICu6G4tovodCJOlQVF9m0KTE6USF3aslVFVIDZGLGQlSXEk95E7gNuiUKsr1d/cJokrmo9Qb7yg=
   1Gd6DBfutYmwr6Z7CtV8pQiRXG3ZGhw8GX HHHzLxNi66bYrxptwRenw40ZlKrxJBLCwFMOKL7nGMTGATK2WP4f79czk2hcFIVcB0bsWJa1JMIjoeS7bcj0MuM=
   1PLU3ytAptPgHXWujCrcxLzqg4LdFX2bu2 G3ZOLqSI7l88qEmrVW5p3yGppAevDYNxDVu1mRcXdicqX79/uxzWAO5cDXaUVTJd50qXm3gOkAJ18MNprRz4n4k=
   1DYXvem7TuGT3oLgF2RsWyVc5ec1sJ82tH Gxk3l4M9ck5T6TsFgqvVflWDmHa4OO8sN1/dw3fyxRPVFJ9AIHhkqlFaNMn5Eu6F+G2iXGVoERDMEtaGoURzyiA=
   1Ef6TCo7MMqMepWZ6tKAAEUyigTqJWpjPT HHOjA+/onmIiG5jpL3yGT36kXuKBFlN6S4R2Nrr7vWr3S5t004ltYIdwqvl0mlQSHbxdAOl6IWKLwWWUvPzW2FU=
   1L85SkdcRjMuLYuiKKq5QPywxHUs4GertE GyWqvfVq1BzUlq6GkK1QkO7qe5ur/m//VFDigiCxfFX8Cj9CkeKKbfP8QMK9l7B+tD5hciMHgX66Qjb9vdtc+rY=
   1PGZSrRhYbDDDJPiZHW47ffSFUGTkch2n5 HEZ0gaJI+zvOAQRlFD7fYIYHqQXLk/rVtnSxgAMtGA4yAkULuBiYX3dT1yTttw6dFkbjyiUkRmt0wHJbGW45sQ8=
   1Q3HYAZwnooayQZWEkYSThT353KcbpFF3P HG7rYGHFDwYWZjVXFGX6Wy+VhQzVkQGwpeFVR4C9ptUzG2AiNSMPD91YHIP0QH/ymeZESnt+l3G8jw12Vapa1l4=
   1FDs6tF2wxAPhPKgkT4eCd51WWqYuFdXXR GxW8URZz/Z9FCruTSxCMPq6xtpyf35l/Pdk4CZpCc8nVV6/IuIZx6eamMooBaaaX9dwU3HwcQ8r8p24vwJVcp1Q=
   189k1PT89s9tUMigeJxHoccu44QRwEc2Tf Gz6NDQvpxicXdwxZnS95bJlPyji4QLbMT8p72RIqbTJ9a5YQZZRAfYhoSErdVdtvsA06gFNpY8A13hp2R6bTLck=
   1FuF5iWcHnEPMAhpk5cH7bzdZqjvKTdwka G2sKTdTeEQXxe4XLxRuVFfmp4QU8zWg9ZeQsQC3QRX+oCIkcTLri5MJ/rVD76rbFW6OMyHG7nU9WQkw4Prw/T5I=
   1LfgsdyXxa59sggxG7iHC2jZdy26fWqBij HEpXgWMUlQMIuiPCDfINIIMLa1t2ppE7U6cDG+NQqgYOMtHEyQqQIO4gA3XNN1cDd+NtmshpIrAZPQ7+1NF2C0c=
Case 9:18-cv-80176-BB Document 541-1 Entered on FLSD Docket 05/27/2020 Page 7 of 7



   1LTXYmotcmkwp65Zv1UtcKaRNRrFQYmduP G17YIs4I1UUlS2+VgigtLH4fMc7E50j2cfLt60TT2RnsOo7ogyrMfTi0p6W5duzUkJxYZsKxeNtepc/sdTmmtAA=
   1LsZpodgMzW8bzHiSQS1kpZu9JzpdVLPB9 HFgEichnJiZr7K3r8Dm+8TEqNWF0oUPsKHukejwDD8crdmnDDfjOMnqOVKpwYeU4Jh6HrMTyNOAIU3wIKLmjsY4=
   1MRHrSxnmtUTv48UpxorA9PX2nSEC9yndi G24cpYefSw4ZqxLORiazQkoM4Or5KFUwTKO7ICVfU49VQiAcCI/0CBBWvCsaJBeB4Ne2fJ5tCnEghbPBPTFu5IQ=
